DETAILED CORRESPONDENCE
This Office action is in response to the amendment received December 10, 2020.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-14, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over KATO et al (7,785,766) and TAZAKI et al (2011/0077364).

    PNG
    media_image1.png
    790
    606
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    1018
    472
    media_image2.png
    Greyscale


column 8, lines 11- column 10, line 59:
KATO et al lack the claimed filler.
TAZAKI et al report the use of fillers in the composition comprising a siloxane which serve to improve the strength of the composition as seen in paragraphs [0082] – [0087]. 
            It would have been prima facie obvious to one of ordinary skill in the art of  photosensitive composition having polysilphenylene-bearing polymers to add a filler component as recited in TAKAZI et al with the reasonable expectation of same or similar results for improved strength to the composition as reported in TAZAKI et al. 
	The arguments have been carefully considered, however the rejection is repeated wherein the KATO et al disclose that optional components that can be used in their composition as seen in column 11, lines 27-60 which include surfactants and perfluoroalkylamine oxides, basic compounds,  and silane coupling agents.  TAZAKI et al likewise disclose other components such as fillers, basic compounds, silica particles wherein these components are functionally equivalent for their desired properties.   The skilled artisan would be directed to use any of the other/optional components disclosed in TAZAKI et al or KATO et al for their conventional desired results.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S CHU whose telephone number is (571)272-1329. The examiner can normally be reached on IFP-Flex.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith, can be reached at telephone number 571-272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

						/John S Chu/                                                                        Primary Examiner, Art Unit 1737                                                                                                                                
J.Chu
March 5, 2021